Citation Nr: 1702556	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  10-34 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in part, denied service connection for hypertension to include as secondary to a service-connected disability.

In January 2014 the Board remanded this issue for additional development.

The Board again remanded this issue for additional development in April 2016.

The issue of entitlement to a rating in excess of 10 percent for bilateral peripheral neuropathy of the lower extremities has been raised by the record in a September 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's hypertension did not manifest within one year of separation from active service, is not otherwise etiologically related to his service, and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an August 2006 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records and the report of an October 2006 VA examination.  Per the January 2014 Board remand instructions, the Veteran also underwent a VA examination in June 2014.  The June 2014 VA examiner also composed a March 2015 addendum opinion.  Per the April 2016 Board remand instructions, a VA examiner provided additional VA addendum opinions in June 2016 and September 2016.  The October 2006 and June 2014 VA examination reports and March 2015, June 2016 and September 2016 VA addendum opinions reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  As such, the Board finds that the October 2006, June 2014 VA examinations and March 2015, June 2016 and September 2016 VA addendum reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the above, the Board also finds that the RO substantially complied with the April 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).



Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include hypertension may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

Notably, for hypertension, regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran asserts that his current hypertension disability is secondary to his service-connected diabetes mellitus, type II as noted in a January 2006 correspondence where he indicated that his cardiovascular problems were secondary to his diabetes.

The Veteran's service treatment records demonstrate a blood pressure reading of 128/88 on his September 1965 entrance examination.  On his January 1970 separation examination he had a blood pressure reading of 136/82.

However, service treatment records reflect multiple elevated blood pressure readings.  A September 1965 record demonstrated blood pressure readings of 156/90, 148/88 and 158/100.  A November 1965 service treatment record also noted that the Veteran had normotensive hypertension.  A March 1966 service treatment note reported a blood pressure reading of 138/92.  

Notably, in a September 2006 letter, a private physician opined that the Veteran's hypertension was more likely than not caused by his service-connected posttraumatic stress disorder (PTSD) and subsequent sleeping problems.  

In a May 2012 letter, another private physician opined that the Veteran's sleep apnea was due to his service-connected PTSD.  Further, due to claustrophobia, the Veteran was unable to tolerate use of headgear associated with a continuous positive airway pressure device (used to treat sleep apnea), which resulted in the Veteran being unable to attain good quality sleep.  This led to the development and worsening of the Veteran's hypertension. 

Per the January 2014 Board remand instructions, the Veteran underwent a VA examination in June 2014.  The examiner noted that the Veteran reported that he had been diagnosed with hypertension in 1972.  The examiner opined that the Veteran's hypertension was not caused by or aggravated by any diagnosed condition during his active duty.  The examiner noted that there was no objective evidence that the Veteran was diagnosed as having hypertension or elevated blood pressure readings other than what was written on the separation medical form.  Notably, the Veteran reported on his January 1970 separation examination that his blood pressure went up with his being overweight.  The physician noted that Veteran had high blood pressure when he was overweight only and that there was no sequela.  

In a March 2015 addendum opinion, the same VA examiner opined that the Veteran's hypertension was not caused by or aggravated by any diagnosis made during his active duty or by his service-connected PTSD.  The examiner noted that the Veteran was diagnosed as having hypertension related to his obesity.  There were also several comments in his service treatment records regarding his weight associated with increasing blood pressure.  However, the blood pressure readings were in normal range.  The examiner noted that upon reviewing the record, the Veteran, even at age 21, which was prior to his service, was hypertensive with extra pounds and became normotensive as he had lost that weight.  The examiner also noted that while a private physician indicated that the Veteran's hypertension was aggravated by his PTSD, there was no available medical literature or studies to support this view.  The examiner noted that hypertension is casually related to age, family history, obesity, alcohol consumption, inactivity and more but PTSD was not one of the risk factors or aggravating factors.  Furthermore, the Veteran was already hypertensive prior to his diagnosis of sleep apnea in 2003.  The examiner noted that it was easy to make a statement, but the statement must be supported by medical evidence which has been verified and the private physician's statement cannot by verified by any medical literature at this time.  The examiner addressed the September 2006 private physician's statement that the Veteran could not lose weight due to his neuropathy, but noted that the Veteran had been morbidly obese long before his diagnosis of neuropathy.  The record shows that the Veteran's hypertension was causally related to his morbid obesity and possibly aggravated by his age and use of alcohol.

Per the April 2016 Board remand instructions, a VA examiner provided an addendum opinion in June 2016.  The examiner noted that while on active duty, the Veteran was noted to have blood pressure readings that on occasion were minimally elevated.  The examiner also noted that his blood pressure tended to be elevated with weight gain.  At no time while on active duty was the Veteran ever treated for hypertension nor was there any documentation of successively elevated blood pressure readings in the medical record while on active duty.  In his 1965 enlistment examination, his blood pressure was noted to be normal.  An examination in 1967 also noted normal blood pressure and the Veteran's blood pressure on his separation examination was also normal.  Of great significance, the Veteran weighed 200 pounds on his separation examination.  His weight in 2014 reached a peak at 400 pounds.  Thus, the Veteran doubled his weight gain after his separation with a body mass index of 51 percent.  This weight gain was a major contributor to his hypertension.  The examiner noted that as a result there was no objective evidence of continuity of the Veteran's blood pressure, since the Veteran's service separation or otherwise, that would provide a nexus between the Veteran's currently reported blood pressure and the Veteran's active military service activities.  The examiner opined that it was less likely than not that the Veteran's current hypertension was secondary to his military service duties and activities but was rather due to his substantive weight gain since he separated from the military.

In a September 2016 addendum opinion, the same VA examiner who provided the June 2016 opinion noted the Veteran's in-service elevated blood pressure readings.  However, the examiner noted that the Veteran was never treated for hypertension while on active duty.  One could also not overlook the Veteran's massive weight gain from 200 pounds while on active duty to 400 pounds in 2016 with a body mass index of 50+.  This massive weight gain would have considerable effect on his blood pressure amongst many other medical that could ensue.  The examiner also opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected diabetes.  The examiner noted that hypertension was a vascular/physiologic disorder involving the complex interaction amongst various essential elements involving sodium, chloride, calcium and other essential elements within the arterial wall.  Diabetes was an endocrinologic disorder which had not been shown to have a direct connection to the essential elemental disorder associated with hypertension.

As noted above, the Veteran is service connected for diabetes mellitus and the Veteran specifically contends that his hypertension was the result of his service-connected diabetes.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for hypertension, claimed as secondary to a service-connected disability, is not warranted.

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  In this instance however, service connection for hypertension on a presumptive basis is not warranted as the record does not show evidence of hypertension within one year of the Veteran's separation from active duty.  In this regard, the first possible evidence of possible hypertension is the June 2014 VA examination which noted that the Veteran reported that he had been diagnosed with hypertension in 1972.  However, the medical records are negative for a diagnosis of hypertension until an August 2004 VA treatment record which noted that the Veteran was hypertensive.  

Additionally, even if the Veteran was first diagnosed with hypertension in 1972, service connection for hypertension on a presumptive basis is not warranted as the Veteran's hypertension did not manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.

Regarding service connection on a direct basis, despite elevated blood pressure readings, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hypertension disability.  Significantly, in his June 2016 opinion, the VA examiner specifically indicated that while on active duty, the Veteran was noted to have blood pressure readings that on occasion were minimally elevated.  However, the examiner also noted that his blood pressure tended to be elevated with weight gain and at no time while on active duty was the Veteran ever treated for hypertension nor was there any documentation of successively elevated blood pressure readings in the medical record while on active duty.  The examiner noted that as a result there was no objective evidence of continuity of the Veteran's blood pressure, since the Veteran's service separation or otherwise, that would provide a nexus between the Veteran's currently reported blood pressure and the Veteran's active military service activities.  

Additionally, despite reports that he was first diagnosed with hypertension in 1972, as noted above the record demonstrates that he was not diagnosed with hypertension until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and weighs against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Significantly, the only medical opinions addressing the etiology of the claimed hypertension disability on a direct basis weigh against the claim.  Notably, the June 2014 and June 2016 VA examiners opined that it was less likely than not that the Veteran's current hypertension was secondary to his military service duties and activities.

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Regarding service connection on a secondary basis, the Board notes that the Veteran is service connected for diabetes mellitus, PTSD, peripheral neuropathy of the upper and lower extremities, bilateral hearing loss and tinnitus.

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current hypertension disability is etiologically related to the Veteran's service-connected disabilities.  

The Board notes that there are conflicting opinions as to the relationship between the Veteran's hypertension and his service-connected disabilities.

Notably, in September 2006 and May 2012 correspondences, private physicians indicated that the Veteran's hypertension was due to his service-connected PTSD and subsequent sleeping problems.  

Conversely, in a March 2015 addendum opinion, a VA examiner indicated that the Veteran's claimed hypertension was not caused by or proximately due to his service-connected PTSD while in a September 2016 addendum opinion, a VA examiner opined that that it was less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected diabetes.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds the March 2015 and September 2016 opinions of the VA examiners to be the most probative.  

Regarding the September 2006 and May 2012 correspondences from private physicians indicating that the Veteran's hypertension was secondary to his PTSD, the Board notes that the only rationale provided was that the Veteran's service-connected PTSD was manifested by night terrors, which led to "full blown sleep apnea," with oxygen desaturation and disruption of the normal sleep architecture which eventually led to the development and worsening of hypertension and diabetes.

In contrast, the March 2015 and September 2016 opinions of the VA examiners are significantly more thorough, and contain far more detailed rationales than the favorable September 2006 and May 2012 correspondences from the private physicians.  The March 2015 and September 2016 assessments of the VA examiners indicated that they reviewed the claims file to include the positive opinions regarding etiology.  Additionally, unlike the positive private opinions, the VA examiners also provided a detailed rationale when determining that the Veteran's claimed condition was less likely than not proximately due to or the result of a service-connected condition.

Per the January 2014 Board instructions, the June 2014 VA examiner in a March 2015 addendum opinion also specifically addressed the positive nexus opinions when noting that there was no medical data to support the private physician's contentions that the Veteran's hypertension was casually related to his PTSD.  Unlike the private physicians, the VA examiner specifically addressed the fact that according to literature, hypertension was not casually related to PTSD.  The examiner also accounted for the important risk factors for hypertension which were age, family history, obesity, alcohol consumption, inactivity and more, but not PTSD.  The examiner noted that the Veteran's hypertension was causally related to his morbid obesity and possibly aggravated by his age and use of alcohol.  

Per the April 2016 Board instructions, a VA examiner in a September 2016 addendum opinion noted the Veteran's in-service elevated blood pressure readings but also noted that one could not overlook the Veteran's massive weight gain from 200 pounds while on active duty to 400 pounds in 2016 with a body mass index of 50+.  Unlike the private physicians, the VA examiner specifically addressed the fact that according to literature, hypertension was not casually related to diabetes as he indicated that diabetes was an endocrinologic disorder which had not been shown to have a direct connection to the essential elemental disorder associated with hypertension.

Given the detailed explanation for the opinions rendered, which included a discussion of medical literature on the subject in light of the facts and circumstances of the Veteran's particular case, the Board finds the March 2015 and September 2016 assessments of the VA examiners to be the most probative.  These opinions are highly probative as they reflect the VA examiners' specialized knowledge, training, and experience as to the etiology of the Veteran's hypertension disability as well as consideration of all relevant lay and medical evidence of record.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).
The Board notes the Veteran's contentions regarding the etiology of his claimed hypertension disability.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disability and service, the Board finds that hypertension is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the hypertension etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For these reasons, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Accordingly, the Board finds that service connection for a hypertension disability, to include as secondary to a service-connected disability, is not warranted.


ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.


____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


